Citation Nr: 0638825	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
calculus with pyelonephritis, status post stent placement, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1952 to June 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
April 2003.  

The issue on appeal was originally before the Board in 
December 2003, when it was remanded for additional 
evidentiary development.  

When the issue on appeal was originally before the Board in 
December 2003, the claim was for a rating in excess of 30 
percent.  In a January 2005 rating decision, the RO granted 
an increased rating to 60 percent, effective from the date of 
submission of the claim.  As the veteran has not indicated 
that he is satisfied with the disability evaluation assigned, 
the issue of entitlement to an increased rating for 
service-connected calculus with pyelonephritis, status post 
stent placement, currently rated as 60 percent disabling, 
remains on appeal.  


FINDING OF FACT

The service-connected calculus with pyelonephritis, status 
post stent placement, is manifested, at the most by a BUN of 
31 mg%, creatinine of 2.5 mg%, but without evidence of 
generalized poor health.  




CONCLUSION OF LAW

The criteria for a scheduler rating in excess of 60 percent 
for calculus with pyelonephritis, status post stent 
placement, have not been met.  38 U.S.C.A. §§ 1155, 5103,  
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1- 
4.14, 4.115, Diagnostic Code 7504 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2001, 
July 2001 and March 2004 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 VCAA letter notified 
the appellant of the need to submit any evidence in the 
appellant's possession.  The March 2004 letter specifically 
set forth VA's responsibilities regarding attempting to 
obtain information and evidence, as well as the appellant's 
responsibilities regarding information and evidence to be 
provided to VA.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims ("Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman v. Nicholson case reasonably applies to 
claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating for 
calculus with pyelonephritis, status post stent placement, 
any questions as to the effective date to be assigned are 
rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all service medical 
records and VA records have been obtained.  The veteran has 
been afforded appropriate VA examinations.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant. 

Criteria and Analysis

The service-connected calculus with pyelonephritis, status 
post stent placement, is currently evaluated as 60 percent 
disabling under Diagnostic Code 7504.  

Diagnostic Code 7504 provides that chronic pyelonephritis is 
to be evaluated as urinary tract infection or renal 
dysfunction, which ever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7504.  

Urinary tract infection is rated as 10 percent disabling if 
the condition requires long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent evaluation, the highest provided 
under this provision, is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

The Board finds an increased rating is not warranted when the 
service-connected calculus with pyelonephritis, status post 
stent placement is evaluated as urinary tract infection.  The 
veteran is already receiving in excess of the 30 percent 
evaluation, which is the maximum disability evaluation 
possible for evaluation of urinary tract infection.  

Renal dysfunction is evaluated as 80 percent disabling if 
manifested by persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80mg%; or creatinine 4 to 8mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation is assigned for renal dysfunction that 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

The Board finds that a rating in excess of 60 percent is not 
warranted when the service-connected calculus with 
pyelonephritis, status post stent placement is evaluated as 
renal dysfunction.  During the course of the appeal, the 
veteran's blood was tested on numerous occasions for BUN and 
creatinine.  The highest BUN reading was recorded in March 
2004 when it was 31.  The vast majority of the BUN readings 
were in the teens.  These readings fall short of the required 
BUN of 40 mg% required for a rating in excess of 60 percent.  
The highest creatinine reading was recorded in December 2000 
when it was 2.5.  The majority of the rest of the readings 
were below 2.  This test result falls short of the required 
reading of 4 mg% for a rating in excess of 60 percent.  

The evidence of record does not indicate that the service-
connected calculus with pyelonephritis, status post stent 
placement is manifested by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion or that it precludes 
more than sedentary activity due to markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  

A July 2000 clinical record indicates the veteran reported a 
21 -pound intentional weight loss over the preceding three 
months.  

At the time of an October 2000 VA examination, it was noted 
that the veteran had retired and had performed minor jobs 
since that time.  He weighed 202 pounds and was noted to not 
be lethargic.  He did not have anorexia, weight loss or 
weakness.  

A VA hospitalization record dated in May 2001 reveals the 
veteran reported that he was losing weight but that was due 
to his actively dieting.  He had not noticed any increase in 
fatigue.  

An April 2003 clinical record indicates that the veteran was 
able to perform yard and garden work.  He was also dieting.  

The veteran testified before the undersigned in April 2003.  
His main contention regarding his service-connected 
disability was an increase in the frequency of urination.  
When questioned as to whether he felt weak, he replied that 
he did if he performed a lot of heavy lifting.  He reported 
that he was unable to obtain a job as he could not work more 
than 30 or 40 minutes without resting.  The veteran said that 
he was retired but he performed odd jobs and occasionally 
helped a friend work some cattle but this did not entail 
heavy lifting.  The veteran's testimony does not demonstrate 
generalized poor health.  The fact that he was able to 
perform work helping a friend with cattle argues against a 
finding that the veteran was precluded from more than 
sedentary work.  In fact, other testimony tends to indicate 
that the veteran's preclusion from more strenuous work might 
have been due to back pain.  

A December 2003 clinical record indicates the veteran 
reported that his overall health had declined since September 
2003.  Prior to that time, his health was good and he was 
able to work in the garden.  He had gained seven pounds over 
the last three months.  The veteran's primary complaints, 
however, involved shortness of breath without reference to 
urological problems.  

At the time of the most recent VA examination in May 2004, it 
was noted that the veteran had two different urologic 
problems - a history of calculi with pyelonephritis and stent 
placement, which was found to be stable, and residuals of 
prostate cancer, which was treated with a radical retropubic 
prostatectomy in September 2003.  It was noted that, prior to 
September 2003, the veteran had repeated clear urine but 
after the surgery, he developed problems with recurrent 
urinary tract infections, urinary incontinence and urinary 
retention.  The veteran reported that, with his urosepsis, he 
had lost approximately 20 pounds of weight, he had lost his 
appetite, was mildly lethargic and had diffuse generalized 
weakness.  It was observed that the urosepsis was not due to 
nephrolithiasis or calculi.  The examiner found that a lot of 
the veteran's recurrent and complicated urologic problems 
were complications of the radical retropubic prostatectomy 
and not due to the renal calculi with pyelonephritis and 
stent placement which appeared to be stable.  

In a statement received in December 2004, a VA urologist 
opined that the veteran's urinary tract infections, 
diminished renal function and consistent proteinuria were not 
solely due to complications of prostate cancer but rather 
more likely the constant urinary tract infections and 
diminished renal function the veteran had were related to 
complications of stone formation and removal.  

The Board finds that the above evidence does not demonstrate 
that the veteran experiences lethargy, weakness, anorexia, 
weight loss, or limitation of exertion or is precluded from 
more than sedentary activity due to markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  The examiner who conducted the May 2004 VA 
examination attributed the veteran's reported symptomatology 
to residuals of treatment for prostate cancer.  The VA 
urologist opined in December 2004, that the veteran's 
symptomatology was due to the complications of stone 
formation and removal.  However, the symptomatology 
attributed by the urologist to the service-connected 
disability was recurrent urinary tract infections and 
increasing renal dysfunction.  The Board notes that the 
veteran is already receiving in excess of the schedular 
maximum for evaluation of urinary tract infection.  
Furthermore, as noted above, the objective test criteria for 
evaluation of renal dysfunction - BUN and creatinine testing 
- did not evidence sufficient disability to warrant a rating 
in excess of the 60 percent currently assigned.  The 
urologist who provided the December 2004 opinion noted that 
the disability had severely impacted the quality of the 
veteran's life but did not indicate that the veteran 
experienced generalized poor health manifested by lethargy, 
weakness, anorexia, weight loss or limitation of exertion.  

The RO assigned the 60 percent rating in a January 2005 
decision, effective from September 22, 2000, the earliest 
date assigned by the RO as the date of receipt of the 
veteran's current claim for increased compensation.  
Subsequently, in a June 2005 rating decision following 
receipt in February 2005 of a claim for a total disability 
rating based on individual unemployability (TDIU), the RO 
granted unemployability benefits effective from September 
2003 when the veteran was hospitalized for prostate cancer 
surgery.  The veteran had stated in his TDIU application that 
he had last worked in 2003 as a self-employed scrap dealer.  
The RO recognized that the disability from pyelonephritis, 
the veteran's only service-connected disability, was of 
sufficient severity to preclude gainful employment apart from 
other nonservice-connected disabilities.  

Thus, the RO has granted a total rating for the veteran's 
kidney disability from September 2003, albeit on the basis of 
TDIU rather than on a schedular basis.  This rating action is 
consistent with the veteran's statements that his health had 
declined since September 2003 and the VA physician's report 
in December 2004 that complications of kidney stone formation 
had severely impacted the veteran's quality of life, without 
specific reference the scheduler rating factors for renal 
dysfunction.  The Board concludes that whether the veteran 
had generalized poor health after September 2003 under the 
rating code is moot in view of the assigned TDIU rating based 
solely on the service-connected kidney disability.  

In summary, the Board finds the symptomatology attributed to 
the veteran's service-connected calculus with pyelonephritis, 
status post stent placement, more nearly approximates a 60 
percent scheduler rating under the criteria for evaluation of 
renal dysfunction, at least prior to September 2003 when the 
veteran dated an over-all decline in his health.  

Prior to September 2003, when the veteran was more active and 
pursued self employment, the Board does not find that that 
the kidney disability warranted consideration for an 
extraschedular rating based on marked interference with 
employment or frequent periods of hospitalization doe to the 
service-connected disability based on an unusual disability 
picture.  The veteran was hospitalized approximately once per 
year, in part, due to the service-connected disability.  
Although the Board recognizes that the veteran is seriously 
disabled, under the circumstances of this case, such 
treatment does not equate to frequent hospitalizations or a 
disability picture beyond what might be expected with a 60 
percent schedular disability rating under Code 7504.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  For the period since September 2003, in view of the 
TDIU rating, the Board need not address the propriety of an 
extraschedular rating.  


ORDER

The appeal is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


